Citation Nr: 1545208	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case was previously before the Board in May 2015.

In February 2010, the Veteran testified at a hearing at the RO before a VA Decision Review Officer.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

A VA physician has essentially indicated that the Veteran's irritable bowel syndrome was worsened by medications taken for a service-connected disability.


CONCLUSION OF LAW

Irritable bowel syndrome was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

The regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Because what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service-connected disabilities include migraine headaches.  The Veteran asserts, in pertinent part, that medications taken for her service-connected migraine headaches aggravate her irritable bowel syndrome.  The Veteran's migraine headaches are rated as 50 percent disabling.  VA records show that the Veteran was diagnosed with irritable bowel syndrome in June 2007.

In a September 2012 statement the Veteran indicated that medicines taken for relief of headaches would cause her to have stomach problems.  She asserted that she had to take stomach medicines to "counteract" the side effects of the headaches medications.  Statements from the Veteran's family members have noted that the Veteran would complain of nausea and stomach problems after taking headaches medications.

VA medical opinions dated in June 2012, June 2014, November 2014, and February 2015 have addressed both the direct and secondary service connection aspects of the Veteran's claim.  However, those opinions did not address whether irritable bowel syndrome is proximately caused by or aggravated by the medications used to treat the Veteran's service-connected migraine headaches.  In May 2015 the Board remanded the case to obtain a medical opinion.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's irritable bowel syndrome is chronically worsened by the medications used to treat the service-connected migraine headaches.  The July 2015 VA physician's addendum opinion indicated that the medications taken for the Veteran's migraines "aggravates the IBS" when in the Veteran's system.

As for the probative value of the July 2015 VA physician's opinion, the July 2015 opinion is essentially uncontradicted as to the specific question that it addressed concerning the impact of the Veteran's headaches medications on irritable bowel syndrome and was based on a comprehensive review of the Veteran's medical records, including prior VA examinations, and medications, including Maxalt, taken to treat the headaches.

In summary, the Board finds that the competent medical evidence shows that it is at least as likely as not that the Veteran's irritable bowel syndrome is aggravated by medications used to treat service-connected headaches.  Resolving reasonable doubt in favor of the claimant, the Board finds that service connection for aggravation of irritable bowel syndrome is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for irritable bowel syndrome, aggravated by medication taken for service-connected headaches, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


